IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



JOHN HAROLD WILLIAMS, JR.,                  )
                                            )
       Petitioner,                          ) C. C. A. NO. W1999-01731-CCA-R3-PC
                                            )
vs.                                         ) MADISON COUNTY
                                            )
STATE OF TENNESSEE,

       Respondent.
                                            ) NO. C-98-383
                                            )
                                            )
                                                                   FILED
                                                                     March 23, 2000

                                                                  Cecil Crowson, Jr.
                                         ORDER
                                                                 Appellate Court Clerk


              This matter is before the Court upon the state’s motion to dismiss the

above-captioned appeal. On November 25, 1998, the petitioner filed a motion in the

trial court to reopen his prior petition for post-conviction relief. The trial court denied the

motion and the petitioner is now attempting to appeal that denial. The state contends

that the petitioner failed to comply with the requirements of T.C.A. § 40-30-217, and

that this Court, therefore, is deprived of jurisdiction to entertain this appeal.



              T.C.A. § 40-30-217(a), provides that a motion to reopen a prior post-

conviction petition may be filed in the trial court if certain limited circumstances warrant

relief. “If the motion is denied, the petitioner shall have ten (10) days to file an

application in the court of criminal appeals seeking permission to appeal.” T.C.A. § 40-

30-217(c); Rule 28, §10(B), Rules of the Supreme Court. The trial court denied the

petitioner’s motion to reopen on April 15, 1999. The petitioner did not timely file an

application for permission to appeal as required by statute, but, instead, filed a notice of

appeal pursuant to T.R.A.P. 3. In order to obtain appellate review of the trial court’s

order, a petitioner must comply with the statutory requirements. The Rules of Appellate

Procedure do not provide for an appeal as of right in these cases. See T.R.A.P. 3(b).



              Accordingly, since the petitioner failed to follow the only recognized

avenue for pursuing an appeal of the trial court’s denial of his motion to reopen, this
Court does not have jurisdiction to entertain this matter. Neither the Post-Conviction

Procedure Act nor the Rules of the Supreme Court allow this Court to suspend the

statutory requirements.



              Nevertheless, T.C.A. § 40-30-217(a) delineates the limited circumstances

under which a motion to reopen may be filed. Having reviewed the entire record before

the Court, it appears the motion to reopen fails to allege a proper ground for relief

recognized under the statute and, thus, would otherwise be without merit.



              Accordingly, for the reasons stated above, it is ORDERED that the state’s

motion is granted and the above-captioned cause is hereby dismissed. Since the

record reflects that the petitioner is indigent, costs of this proceeding are taxed to the

state.



                                           ______________________________
                                           DAVID G. HAYES, JUDGE




                                           ______________________________
                                           JOE G. RILEY, JUDGE




                                           ______________________________
                                           JOHN EVERETT WILLIAMS, JUDGE




                                             2